Citation Nr: 1210745	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a rating in excess of 10 percent for status post medial meniscectomy of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) and tendonitis of the left shoulder.

4.  Entitlement to an initial, compensable rating for right ankle sprain and ligament injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied the Veteran's claims for a rating in excess of 20 percent for his cervical spine disability, and a rating in excess of 10 percent for his right knee disability.  The RO additionally granted service connection and assigned initial ratings of 10 percent and 0 percent for the Veteran's left shoulder and right ankle disabilities, respectively, effective February 12, 2008.  In December 2008, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

Because the left shoulder and right ankle claims involve requests for higher initial ratings following awards of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In December 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  
      
During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The record reflects that there are outstanding, pertinent private medical records.  In an October 2007 letter, the December 2008 NOD, and a February 2009 letter, the Veteran indicated that he is treated for the disabilities on appeal by Dr. Kerry Evnin, a private physician, and provided the RO with Dr. Evnin's address.  At the December 2011 hearing, the Veteran noted that he had been treated by his doctor two weeks prior, and had upcoming appointments scheduled as well.  At present, the claims file contains no treatment records of any kind; the only medical evidence of record are VA examination reports and reports of imaging studies conducted in 2008 at Precision Health Imaging and by Dr. Gurpreet Dhaliwal.  The record does not reflect that the records of Dr. Evnin have been obtained, or that the RO made any attempt to request them.  Because the noted records could bear on the outcome of the Veteran's claims for higher ratings, efforts should be made to procure them.  VA has a duty to assist claimants in obtaining evidence not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1) (2011).  

Therefore, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from Dr. Kerry Evnin.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection any claim(s), if appropriate) prior to adjudicating the matters on appeal.  The RO's adjudication of each claim for higher rating should include consideration of whether "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran complete signed, current authorization to enable it to obtain all records from Dr. Kerry Evnin.
The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or obtaining a medical opinion in connection with any claim(s), if appropriate), the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim for higher rating should include consideration of whether "staged" rating of the disability is appropriate.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

